Citation Nr: 1533317	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an upper back (thoracic spine) disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1952 to October 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the Columbia, South Carolina RO.

The Veteran testified before the Board at an October 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.  The Veterans Law Judge that conducted the October 2012 hearing is no longer employed by the Board.  While the Veteran requested an additional hearing be conducted, he essentially withdrew his request in a May 2015 statement.

In a March 2015 statement, the Veteran expresses an intent to file a claim of entitlement to service connection for frostbite residuals and an increased evaluation for his service-connected jaw disorder.  See 79 Fed.Reg. 57695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155).  While these matters are not currently under appeal or within the Board's jurisdiction the RO is directed to take appropriate action in accordance with the foregoing regulation.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand, with ensuing delay, is required.  In a November 2013 remand, the Board instructed that the Veteran be provided a VA examination to address the nature and etiology of his claimed upper back disability, i.e, a thoracic disorder.  While he was provided a VA examination in January 2014, this examination focused on his cervical spine (neck), a condition for which service connection has previously been granted.  See April 2013 rating decision.  No discussion was provided for the Veteran's claimed upper back/thoracic spine disability as instructed by the November 2013 remand.  Therefore, as the previous remand directive has not been adequately completed, the Board has no option but to again remand the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA spine examination to address the nature and etiology of his claimed upper back/thoracic spine disability.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this REMAND, must be provided to the examiner for review.  The examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the entire claims file, to include all VBMS and Virtual VA records, and a physical examination of the Veteran, the examiner is to address the following:

a. Identify any currently diagnosed thoracic spine disability.

b. For each diagnosed thoracic spine disability, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset or is otherwise etiologically related to the Veteran's active service.  In offering this opinion, the examiner must address the Veteran's contentions of an in-service bus accident as well as documented complaints of back pain while in service.

A complete rationale for all opinions must be provided, including a discussion of the medical principles that led to any conclusion offered.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






